Case: 19-20840     Document: 00515666483         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 8, 2020
                                  No. 19-20840                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Brett David Bogus,

                                                           Plaintiff—Appellant,

                                       versus

   Harris County District Attorney; City of Humble;
   Tony Taylor; John Menna; Gladys Shirley Fitzgerald,
   et al.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3264


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Brett David Bogus, Texas prisoner # 2023182, is serving a 20-year
   sentence imposed after he pleaded guilty to theft of more than $200,000.
   Bogus filed a civil rights action citing 42 U.S.C. § 1983, in which he named


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20840      Document: 00515666483          Page: 2    Date Filed: 12/08/2020




                                    No. 19-20840


   50 defendants, most of whom are private citizens or entities. He also named
   the Harris County District Attorney’s Office, the Harris County District
   Attorney and prosecutors, the former and current mayors of Humble, Texas,
   the city of Humble, the former police chief of Humble, and one of Humble’s
   police officers. He alleged a vast conspiracy to defame and defraud him, to
   embezzle or convert his property, and to arrest and prosecute him
   maliciously without cause.      Most of his claims were against private
   defendants and based on assertions that they made false statements to police
   and conspired to defame him and deprive him of his property by breaches of
   trust and various forms of fraud or theft.
          The district court screened the case under 28 U.S.C. § 1915A(b)(1)
   and 28 U.S.C. § 1915(e)(2)(B)(I) & (ii) and dismissed the complaint as
   frivolous and for failure to state cause of action under § 1983. Bogus
   appealed.
          To state a claim under § 1983, Bogus was required to “plead the
   operative facts upon which [his] claim is based. Mere conclusory allegations
   are insufficient. Equal specificity is required when a charge of conspiracy is
   made.” Holdiness v. Stroud, 808 F.2d 417, 424 (5th Cir. 1987); see Lynch v.
   Cannatella, 810 F.2d 1363, 1370 (5th Cir. 1987). Furthermore, a § 1983
   plaintiff must show that each “defendant was either personally involved in
   the deprivation or that his wrongful actions were causally connected to the
   deprivation.” Jones v. Lowndes Cty., Miss., 678 F.3d 344, 349 (5th Cir. 2012)
   (internal quotation marks and citation omitted).
          The district court first held that all of the § 1983 claims were untimely
   under the applicable two-year statute of limitations.           Bogus asserts
   incorrectly that the applicable Texas statute of limitations is the four-year
   period for fraud. In § 1983 actions, federal courts apply a state’s statute of
   limitations for personal-injury, which in Texas is two years. Winfrey v.




                                          2
Case: 19-20840        Document: 00515666483          Page: 3    Date Filed: 12/08/2020




                                      No. 19-20840


   Rogers, 901 F.3d 483, 492 (5th Cir. 2018). Texas equitable tolling principles
   also apply. See Rotella v. Pederson, 144 F.3d 892, 897 (5th Cir. 1998). But
   when a cause of action accrues is determined by federal law. Wallace v. Kato,
   549 U.S. 384, 388 (2007). The limitations period commences when the
   aggrieved party knows of the facts that form the basis of the cause of action.
   Jensen v. Snellings, 841 F.2d 600, 606 (5th Cir. 1988). The acts of which
   Bogus complains occurred prior to his 2015 conviction. Although Bogus
   contends that the limitation period for his false arrest claim began later, he
   does not assert specific facts to show that any defendant or circumstance
   prevented him from knowing about his alleged injuries until after that. His
   arguments about the statute of limitations are legally and factually frivolous.
             The district court also dismissed the claims against private-citizen or
   “non-state” actors because Bogus failed to allege facts establishing that they
   conspired with state actors. “To state a cause of action under section 1983
   the appellant must allege that the person who deprived him of a federal right
   was acting under color of law.” Priester v. Lowndes Cty., 354 F.3d 414, 420
   (5th Cir. 2004). Thus, for the private citizens to be liable under § 1983,
   Bogus would have to show a conspiracy between those defendants and state
   actors. Id. Thus he must allege specific facts showing “(1) an agreement
   between the private and public defendants to commit an illegal act and (2) a
   deprivation of constitutional rights.” Id. A private actor does not become a
   state actor or conspirator simply by providing information to police that leads
   to an arrest or prosecution. See Daniel v. Ferguson, 839 F.2d 1124, 1130 (5th
   Cir. 1988). More significantly, no conspiracy claim is stated by Bogus’s
   “murky allegations as to motive plus mere contact . . . linked together by
   speculation and conclusory allegations” without citing specific facts as to
   “the making or accepting of statements known to be false.” Cole v. Gray, 638
F.2d 804, 811 (5th Cir. 1981); see Lynch, 810 F.2d at 1370; Holdiness, 808 F.2d
   at 424.




                                            3
Case: 19-20840      Document: 00515666483            Page: 4    Date Filed: 12/08/2020




                                     No. 19-20840


          The district court also supported its dismissal by citing prosecutorial
   immunity, the nonexistence of municipal liability under § 1983, the bar
   against raising civil claims that impugn a criminal judgment under Heck v.
   Humphrey, 512 U.S. 477 (1994), and the related requirement that a challenge
   to a conviction or incarceration must be raised in a habeas corpus proceeding.
   Bogus offers no meritorious response to these rulings. Moreover, the district
   court’s dismissal was definitively and adequately supported by its ruling of
   untimeliness and its conclusion that Bogus’s vague and conclusional
   allegations failed to state a claim. In addition, the district court did not abuse
   its wide discretion by declining to exercise supplemental jurisdiction over any
   remaining state law claims. See 28 U.S.C. § 1367(c)(3); Heggemeier v.
   Caldwell Cty., Tex., 826 F.3d 861, 872 (5th Cir. 2016).
          Bogus makes several motions including requests for release pending
   appeal, for appointment of counsel and an investigator, and to stay the appeal
   and remand the case so he can prepare a better record and file an amended
   complaint. He also moves to expedite the ruling on the motion to stay and
   remand. Because the appeal is wholly frivolous, we deny all of Bogus’s
   motions.
          The district court imposed a strike under § 1915(g). We deny Bogus’s
   request to remove that strike, and we impose an additional strike for this
   frivolous appeal. See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.1996).
   Bogus is warned that if he accumulates three strikes, he will no longer be
   allowed to proceed in forma pauperis in any civil action or appeal filed while
   he is incarcerated or detained in any facility unless he is under imminent
   danger of serious bodily injury. See § 1915(g).
          APPEAL        DISMISSED;             ALL     MOTIONS          DENIED;
   SANCTION WARNING ISSUED.




                                           4